DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nook et al. (WO 2017/139524 A1).
In regards to claim 1, Nook discloses a rechargeable battery jump-starting device, comprising:
a rechargeable battery assembly (See Fig. 5, and page 8, para 6 “Battery 112 is a lithium ion rechargeable type battery) comprising a recharge able battery one or more rechargeable battery cells (See Fig. 30, 512c shows three battery cells) the rechargeable battery having a positive terminal and negative terminal (See Page 24, para 4 and Fig. 32 “The battery cells 512c each have positive and negative tabs 512d located at opposite ends of each battery cell 512c”, these tabs map to positive and negative terminals),  a positive battery member having one end connected to the positive terminal of the rechargeable battery (See Fig. 5 and Page 9, para 2 “A positive terminal conductor plate 114 is connected at the one end of the battery 112 to the positive tab of the battery 112”, so the conductor plate maps to the positive battery member), and a negative battery member having one end connected to the negative terminal of the rechargeable 
an electrically conductive frame comprising a positive conductive frame connected to an opposite end of the positive battery member of rechargeable battery assembly and a negative conductive frame connected to an opposite end of the negative battery member of the rechargeable battery (See Fig. 5, loop 116, along with housing 112a and smart battery shut off circuit assembly 134 form a conductive frame around battery 112 which connects to conductive plates 130 and 114 forming a negative conductive frame and a positive conductive frame, respectively);
a positive battery cable connected or connectable to the positive electrically conductive frame during a charging operation of the jump starting operation(See Fig. 5 and page 10, para 3 “The positive cable 18 can be a single piece of wire or a cable extending from the battery 110 to the positive clamp 20”);
a negative battery cable connected or connectable to the negative electrically conductive frame during a charging operation of the jump starting operation (Fig. 4, Page 8, para 2 “The battery jump starting device 10 further comprises a positive cable 18 having a positive clamp 20 and a negative cable 22 having a negative clamp 24”);
a positive battery clamp connected to the positive cable (See again Page 10, para 3 and Fig. 4, clamp 20 is connected to wire 18);
and a negative battery clamp connected to the negative cable.  (See again Fig. 4, and Page 8 para 2, clamp 24).



In regards to claim 3, Nook further discloses that the positive battery member and negative battery member are both oriented transversely relative to a length of the one or more rechargeable battery cells (See Fig. 9, one can see the bars 114 and 130 extend across a length of the battery cells 112).

In regards to claim 4, Nook further discloses an embodiment where the positive and negative battery members are wider relative to a width of the one or more rechargeable battery cells and protrude from a  side of the rechargeable battery assembly (See Fig. 30, reproduced below, which shows a conductive bar 530 which is wider than the battery cell and wraps around, or protrudes, from a side of the battery).


    PNG
    media_image1.png
    305
    324
    media_image1.png
    Greyscale


In regards to claim 5, Nook further discloses that the positive battery member is connected to a positive foil end of the one or more rechargeable battery cells and the battery member is connected to a negative foil end of the one or more rechargeable battery cells (See Fig. 30, and page 24, para 5 “The tabs 512d are metal plates (e.g. relative thin metal foils) extending outwardly from the body and opposite edges of each battery cell 512”).

In regards to claim 6, Nook further discloses a side of the positive battery member is connected flat against the positive foil end of the one or more battery cells and a side of the negative battery member is connected flat against the negative foil end of the one or more batteries (See Fig. 30, which explicitly discloses the negative foil end 512d flat against negative conductive bar 130, and see Fig. 10 showing an embodiment where both bars 130 and 114 are flat against the battery connector tabs).

In regards to claim 7, Nook further discloses that the positive battery member and negative battery member are each provided with a  through hole for connecting with the  snap fit connection and/or adhesive connection, and/or the battery casing 112 can be formed to mechanically connect (e.g. snap fit of interference connection) with the positive terminal conductor plate” emphasis added by Examiner, a person of ordinary skill in the art would recognize that a snap fit connection requires one piece to have an opening or through hole for the other piece to snap into; and therefore connecting the bar 114 to the battery casing 112a by a snap fit would involve one piece having a through hole – given that the disclosure states both connecting the frame to the bar by snap fit, and bar to the frame by snap fit, this is a disclosure of both an embodiment where the frame has the through hole, and an embodiment where the bar has the through hole).

In regards to claim 10, Nook further discloses that the positive foil end is soldered or welded to the positive battery member and the negative foil end is soldered or welded to the negative battery member (See Page 9 para 2 “A positive terminal conductor plate 114 is connected (e.g. soldered, welded or sonically welded) at the one end of the battery 112 to the 

In regards to claim 11, Nook further discloses that the one or more battery cells are multiple battery cells connected in series and layered one on top of the other to provide the rechargeable battery assembly (See Fig. 30 and 33 and Page 24, para 3 “The battery 512 can comprise a single battery cell 512c or multiple battery cells 512C connected end-to-end in series. Three separated battery cells 512c are shown in Fig. 30” and Page 25, para 3 “The three battery cells 512c once connected together, as shown in Fig.32 are then folded over each other into the layered battery cell arrangement shown in Fig. 33”).

In regards to claim 12, Nook further discloses that the layered multiple battery cells are covered with heat shrink material (See Page 25, para 3 “The layered battery cell arrangement can be packaged (.e.g. the three battery cells can be taped or shrink wrapped together), or placed within a battery cover or casing as shown in Fig. 34”, showing an implicit disclosure of heat shrink material in order to shrink wrap the materials together).

In regards to claim 13, Nook further discloses that the positive and negative electrically conductive frame each comprises multiple electrically conductive frame members connected together (See the rejection of claim 1 above, and Fig. 5, again, the frame comprises loop 116, circuit 142 and casing 112a, showing that these are frame members connected together, and 

In regards to claim 14, Nook further discloses that the frame members are electrically conductive bars bent along multiple axes (See Fig 5, bar 130 wraps around one corner of battery 112 and 114/116 wraps around another corner).

In regards to claim 15, Nook discloses a rechargeable battery and frame assembly for use in a rechargeable jump-starting device, the rechargeable battery and frame  assembly comprising:
A rechargeable battery having positive and negative battery terminals (See Fig. 5, battery 112), the rechargeable battery comprising one or more rechargeable battery cells each having a positive terminal and a negative terminal, electrically connected in series (See Fig. 5 and Page 9, para 2 “For example, the battery 112 comprises one or more battery cells each having a positive and negative tab”), a positive battery member connected to the positive terminal of the battery (Page 9, para 2 “A positive terminal conductor plate 114 is connected at the one end of the battery 112 to the positive tab (.e. contact) of the battery 112”), and a negative battery member connected to the negative terminal of the battery (Page 12, para 2 “The battery connector device 100 further comprises a negative terminal conductor plate 130 connected at an opposite end of the battery 112 to the negative tab i.e. contact of the battery 112”),
an electrical frame comprising a positive electrical frame connected in electrical
series to the positive battery member and a negative electrical frame connected in electrical series to the negative battery member (See Fig. 5, loop 116, along with housing 112a and smart battery shut off circuit assembly 134 form a conductive frame around battery 112 which connects . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nook et al. (WO 2017/139524 A1) in view of Pinon et al. (U.S. Patent Pub. No. 2015/0037662).4

In regards to these claims, Nook does not explicitly disclose that the positive foil end at least partially or fully wraps around the positive battery member and the negative foil end at least partially or fully wraps around the negative battery member of the rechargeable battery assembly.

Nook and Pinon are analogous art in the field of battery assemblies.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the foil tabs of Nook wrap around the conductive bars like in Pinon for the known purpose of establishing a conductive connection with the bars.

Response to Arguments
Applicant's arguments filed 02/20/21 have been fully considered but they are not persuasive. 
Applicant has argued that in regards to claims 1 and 15, Nook does not disclose, “an electrically conductive frame comprising a positive conductive frame connected to an opposite end of the positive battery member of rechargeable battery assembly and a negative conductive frame connected to an opposite end of the negative battery member of the rechargeable battery”. Examiner respectfully disagrees. As discussed in the rejection above, in Fig. 5, loop 116, along with housing 112a and smart battery shut off circuit assembly 134 form a conductive frame around battery 112 which connects to conductive plates 130 and 114 forming a negative conductive frame and a positive conductive frame, respectively; the loop and shut off circuit are an electrically conductive path within the housing and so altogether  map to an electrically 
In regards to claims 6 and 10, the amendments have fixed the dependency issues noted in the last action and the 112 rejection of those claims has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MND
02/26/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 2, 2021